Citation Nr: 0845002	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from May 1977 to June 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in July 2004 and 
February 2006 by the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  By the July 2004 
rating decision, the RO, in pertinent part, reopened the 
claim of service connection for a left ankle disorder, but 
denied the underlying claim on the merits.  The subsequent 
February 2006 rating decision denied service connection for a 
seizure disorder.

Despite the determination reached by the RO on the left ankle 
claim, the Board must find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.

The record reflects the veteran initially requested a hearing 
before the Board in conjunction with this appeal.  However, 
the veteran withdrew her hearing request in October 2008, and 
stated that she wanted the Board to issue a decision based 
upon the evidence of record.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Service connection was previously denied for a left ankle 
disorder by an August 2001 Board decision.  Nothing in the 
record indicates the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

3.  The evidence received since the last prior denial of 
service connection for a left ankle disorder was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  The preponderance of the competent medical evidence is 
against a finding that the veteran currently has a chronic 
left ankle and/or seizure disorder that was incurred in or 
aggravated by her active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left ankle 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2.  A chronic left ankle disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).

3.  A chronic seizure disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice regarding her left 
ankle claim by a letter dated in October 2003.  She was also 
sent pre-adjudication notice regarding her seizure disorder 
claim by a letter dated in December 2005.  Further, she was 
sent additional notification by a March 2006 letter.

Taken together, the aforementioned VCAA letters informed the 
veteran of what was necessary to substantiate her claims, 
what information and evidence she must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
her possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, the March 
2006 letter also contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims.  Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
However, for the reasons detailed below, the Board concurs 
with the RO's determination that new and material evidence 
has been received to reopen the previously denied left ankle 
claim.  Thus, any deficiency with respect to the notice 
mandated by Kent has been rendered moot.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder, to include records from the Social Security 
Administration (SSA).  The veteran has had the opportunity to 
present evidence and argument in support of her claims, and 
nothing reflects she has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
As noted in the Introduction, she withdrew her request for a 
Board hearing in conjunction with this case.  Moreover, she 
was accorded VA examinations in January 2004 and December 
2005 regarding this case.  In addition, competent medical 
opinions were promulgated in April 2006 and November 2006 
with respect to the etiology of the claimed disabilities.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received regarding the left ankle claim, and has addressed 
the merits of the underlying service connection claim.  
Nevertheless, pursuant to the holdings of Barnett, supra, and 
Jackson, supra, the Board must still find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  However, as detailed 
above, the Board is satisfied that both the duty to assist 
and the duty to notify have been satisfied in this case.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that service connection is not warranted 
for the underlying disability.  Inasmuch as the RO has 
already addressed the merits of the service connection claim, 
the veteran is not prejudiced by the Board also addressing 
the merits of this case.  See Bernard, supra.

I.  New and Material Evidence

Service connection was previously denied for a left ankle 
disorder by an August 2001 rating decision.  Nothing 
indicates the veteran appealed that decision to the Court.  
Therefore, that decision is final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

The August 2001 Board decision denied service connection for 
disability of the left leg and ankle, finding that the 
evidence did not establish the current existence of the 
claimed disability.  In making this determination, the Board 
noted various medical records which reflected treatment for 
complaints of the left leg and ankle, to include complaints 
of pain.  However, the Board placed greater weight on VA 
examinations conducted in June 1993 and April 1999 which 
contained no objective findings of any left leg and/or ankle 
impairment on physical examination.

The evidence added to the record since the August 2001 Board 
decision includes competent medical evidence which indicates 
the veteran does have a current left ankle disorder.  For 
example, an August 2005 private medical statement diagnosed 
her with tendonitis of the left ankle, and noted that she had 
developed heel spurs as a complication.  VA outpatient 
treatment records dated in 2006 note findings of tendo 
Achillis tendonitis.  X-rays of the left heel in July 2006 
resulted in an impression of bunion deformity; rule-out 
Achilles tendonitis.  Subsequent X-rays in September 2006 
resulted in an impression of osteoarthritic changes and 
calcaneal spurs.  However, there was no indication of any 
fracture.

In short, the additional evidence added to the record since 
the August 2001 Board decision goes to the explicit reason 
for the prior denial.  Moreover, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Therefore, the Board finds that 
this evidence was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of her 
underlying service connection claim.  Further, in this 
analysis the presumption that the evidence received to reopen 
is true without regard to the other evidence of record no 
longer applies.

II.  Service Connection

The veteran essentially contends that she has a current 
disability of the left ankle due to an in-service injury.  
Similarly, she contends that she currently has a chronic 
seizure disorder due to an in-service head injury.

The veteran's service treatment records confirm she sustained 
injuries to her left ankle and head while on active duty.  
Specifically, records dated in February 1980 note that she 
was treated for a bleeding scalp due to a fall from a tool 
truck by loosing her balance; that she fell on her buttocks, 
and then banged her head on the wall; that she reported no 
loss of consciousness; and assessment was mild scratch.  
Moreover, she is currently service connected for headaches as 
a residual of this injury.  Subsequent records beginning in 
October 1980 note complaints of left ankle pain, which the 
veteran initially attributed to a fall from the truck.  

Despite the foregoing, the Board observes that the veteran 
was not diagnosed with either a seizure disorder or a chronic 
left ankle disorder until years after her separation from 
active duty.  For example, X-rays taken of the left ankle in 
October 1980 contained no evidence of fracture, although 
there were findings indicative of a partial rupture of the 
Achilles tendon.  Her lower extremities and neurologic 
condition were clinically evaluated as normal on her March 
1981 expiration of term of service examination.  There were 
also no complaints and/or competent medical findings of 
either disability on a July 1981 VA medical examination.  In 
fact, the examination report indicates that both the 
musculoskeletal and nervous system were negative for any 
disease or disability.  Records beginning in 1992 indicate 
complaints of left leg and ankle pain, approximately 11 years 
after the veteran's separation from service.  However, as 
noted above, VA examinations conducted in June 1993 and April 
1999 contained no objective findings of any left leg and/or 
ankle impairment on physical examination.  Similarly, a 
January 2004 VA joints examination found that the left ankle 
appeared normal with good range of motion without any 
swelling; X-rays were normal with no evidence of arthritis; 
and that there was no evidence of chronic tendonitis at the 
time of that examination.  With respect to the seizure 
disorder, the first competent medical evidence of this 
disability appears to be records dated in 1998, approximately 
17 years after the veteran's separation from active service.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

The Board also observes that records from the SSA indicate, 
in pertinent part, that the veteran sustained an injury to 
the back of her head in November 1996.  In short, she 
sustained an inter-current head injury.

The Board further notes that there are multiple competent 
medical opinions of record from a VA clinician, based at 
least in part on review of the VA claims folder, which are 
against a finding that either disability was incurred in or 
aggravated by the veteran's active service.  For example, the 
December 2005 VA examiner found that the veteran had a 
partial complex seizure disorder, but opined that it was less 
likely as not (less than 50/50 probability) caused by or a 
result of the veteran's head trauma injury in service, and 
provided a rationale in support of this opinion.  The 
December 2005 VA examiner also noted, in pertinent part, that 
MRI of the left ankle conducted that month showed the ankle 
mortise intact; bone marrow signal appeared within normal 
limits; and there was no evidence of tendon rupture, 
tendonitis or peritendonitis in the tendon Achilles.  
Diagnosis was orthopedically normal left ankle without 
clinical evidence of Achilles tendonitis, Achilles rupture, 
or heel spurs, with subject complaints of pain limiting 
movement.  The examiner stated that the etiology of these 
subjective complaints of pain was unknown as no pathology of 
the ankle was discerned either clinically or by MRI 
examination.

In addition, the VA examiner reiterated her opinion regarding 
the etiology of the veteran's seizure disorder in an April 
2006 medical opinion.  Further, in a November 2006 VA medical 
opinion, the same clinician opined that the veteran's current 
left ankle condition was not caused by, related to, or a 
result of the left ankle condition in service.  Both of these 
opinions were based upon additional medical evidence added to 
the record since the December 2005 VA medical examination.

The Board acknowledges that treatment records dated in 
February 2002 diagnosed spells of an unknown origin possibly 
post-traumatic seizures.  Further, treatment records dated in 
January 2006 noted that she had a partial seizure disorder 
attributable to a closed head injury, and that the condition 
had been service connected.  Additional records dated in that 
same month noted her history of ankle pain since an injury 
that went back to 1980 when she was in the military, and 
assessed chronic ankle sprain/strain, left.  However, none of 
these findings were based upon a review of the veteran's VA 
claims folder.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  Moreover, these medical records did not address 
the fact that there was no objective evidence of a chronic 
left ankle and/or seizure disorder until years after service.  
In addition, the records regarding the seizure disorder did 
not address the inter-current head injury in November 1996.  

Simply put, the only competent medical opinion(s) of record 
to address the etiology of the claimed disabilities that was 
based upon both an evaluation of the veteran and accurate 
understanding of her medical history as documented by the VA 
claims folder is that of the VA clinician who promulgated the 
December 2005 examination report and subsequent opinions in 
April and November 2006.  Therefore, the Board finds that the 
opinions of this VA clinician are entitled to the most weight 
in the instant case.  Consequently, the Board concludes that 
the preponderance of the competent medical evidence is 
against a finding that the veteran currently has a chronic 
left ankle and/or seizure disorder that was incurred in or 
aggravated by his active military service.  Accordingly, 
these service connection claims must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left ankle 
disorder.  To this extent only, the benefit sought on appeal 
is allowed.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a seizure disorder is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


